Citation Nr: 1740278	
Decision Date: 09/18/17    Archive Date: 09/29/17

DOCKET NO.  16-12 453	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to service connection for inactive rheumatic fever.

2.  Entitlement to service connection for a heart condition other than valvular heart disease, to include as secondary to rheumatic fever or a service-connected valvular heart disease.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Hendricks, Associate Counsel



INTRODUCTION

The Veteran had active duty service from February 1947 to July 1948.

This matter is before the Board of Veterans' Appeals (Board) on appeal of an April 2012 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York.  

This case was before the Board in February 2017, when the issues of service connection for rheumatic fever and service connection for a heart condition were remanded for additional development and clarification.  

During the pendency of the appeal, in an April 2017 rating decision, the AOJ granted service connection for valvular heart disease with an evaluation of 30 percent, effective July 2, 2010.  However, the Board notes the Veteran has been diagnosed with various other heart conditions, to include supraventricular arrhythmia, a heart block, and hypertensive heart disease.  Thus, the issue of service connection for a heart condition remains on appeal, and the Board has recharacterized this issue to comport with the award of service connection for valvular heart disease.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of service connection for a heart condition other than valvular heart disease is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

Resolving all reasonable doubt in the Veteran's favor, his current inactive rheumatic fever had its onset during his period of service.

CONCLUSION OF LAW

The criteria for service connection for inactive rheumatic fever have been met.  
38 U.S.C.A. §§ 1110, 1154, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As provided for the by Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. 
 §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2016).  With respect to the claim decided in this decision, further discussion of the VCAA is not warranted at this time as this decision represents a full award of the benefit sought.

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303 (a).  Establishing service connection requires competent evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 38 C.F.R. § 3.303. 

A March 2017 VA examination report shows the Veteran has a current diagnosis of inactive rheumatic fever.  Addressing in-service incurrence, the Veteran has contended that he contracted rheumatic fever while stationed at Fort Dix, New Jersey, and was hospitalized from March 1947 to June 1947.  Unfortunately, the Veteran's service treatment records were destroyed in the 1973 fire at the National Personnel Records Center (NPRC).  However, the Board has conceded that the Veteran had rheumatic fever while in service.  Notably, the Veteran's private treatment records from his cardiologist consistently indicated the Veteran had a history of rheumatic fever while in service.  Additionally, the March 2017 VA examiner also indicated the Veteran had been diagnosed with rheumatic fever in 1947 during his service.  

Therefore, in light of the Veteran's history of rheumatic fever while in service and his current diagnosis of inactive rheumatic fever, the Board finds that the evidence is at least in equipoise regarding whether the Veteran's inactive rheumatic fever incurred in service.  38 C.F.R. § 3.303(a).  Accordingly, resolving all doubt in his favor, service connection for inactive rheumatic fever is warranted.  38 U.S.C.A. 
§ 5107 (West 2014); 38 C.F.R. § 3.102 (2016).  


ORDER

Service connection for inactive rheumatic fever is granted.


REMAND

In its February 2017 remand, the Board requested a VA examination to determine the nature and etiology of the Veteran's claimed heart conditions, to include heart damage, low heart rates, and a history of chest pain.  Additionally, the Board instructed the VA examiner to provide an opinion regarding whether it is at least as likely as not (50 percent probability or more) that any of Veteran's claimed heart conditions were caused or aggravated (i.e. worsened beyond the normal progression of that disease) by the Veteran's conceded inactive rheumatic fever.  

A VA examination was obtained in March 2017.  In addition to valvular heart disease, which as noted above, has already been service-connected, the examiner also diagnosed the Veteran with supraventricular tachycardia/arrhythmia (SVT), sinus bradycardia with first degree block, and hypertensive heart disease.  The examiner opined that it is less likely than not that the Veteran's SVT and sinus bradycardia with first degree block were proximately due to rheumatic fever.  In support, the examiner stated that there are numerous possible causes of these irregular heart rhythms, and records at the time of onset of these conditions are not available to review.  Additionally, the examiner opined it is less likely than not that the Veteran's hypertensive heart disease was proximately due to rheumatic fever.  In support, he stated this disease is caused by a long history of hypertension.  

However, the Board cannot find the March 2017 VA examiner's opinion to be adequate.  While the examiner provided opinions regarding whether the Veteran's inactive rheumatic fever caused his current heart conditions, he did not provide an opinion regarding whether the inactive rheumatic fever aggravated any of the Veteran's heart conditions.  Additionally, the VA examiner did not provide adequate rationale regarding his opinion that the Veteran's SVT and sinus bradycardia with first degree block were not due to his inactive rheumatic fever.  While the examiner stated there were numerous possible causes of these conditions, he did not cite to any medical literature or provide an explanation regarding these causes.  Further, he seemed to rely solely on the fact that the Veteran's service treatment records were not available to review.  

Moreover, the March 2017 VA examiner did not provide an opinion regarding whether any of the Veteran's current heart conditions were directly related to his service.  Lastly, in light of the fact that the Veteran is now service-connected for valvular heart disease, an opinion is needed regarding whether any of the Veteran's heart conditions were caused or aggravated by the Veteran's service-connected valvular heart disease.  

Therefore, the Board finds the March 2017 opinion to be inadequate; a remand is therefore necessary in order to obtain an addendum opinion that addresses the deficiencies noted above.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); see also Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2005) (a VA examination must be based on an accurate factual premise).  

On remand, any additional outstanding VA or private treatment records should also be obtained.  See 38 U.S.C.A. § 5103A (b), (c); 38 C.F.R. § 3.159 (b); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain any and all VA treatment records from the Plainview or Northport VA Medical Centers, or any other VA medical facility that may have treated the Veteran, and associate those documents with the claims file.  

2.  Ask the Veteran to identify any private treatment that he may have had for his heart conditions, which is not already of record.  After securing the necessary releases, attempt to obtain and associate those identified treatment records with the claims file.  If any identified records cannot be obtained and further attempts would be futile, such should be noted in the claims file and the Veteran should be notified so that he can make an attempt to obtain those records on his own behalf.  

3.  Submit the claims file to the previous March 2017 VA examiner-or, if that examiner is unavailable, to an equally qualified examiner-in order to obtain an addendum opinion respecting whether any current heart condition, to include supraventricular tachycardia/arrhythmia (SVT), sinus bradycardia with first degree block, and hypertensive heart disease, are related to military service.  

The examiner should opine whether the Veteran's heart conditions at least as likely as not (50 percent or greater probability) began in or are otherwise the result of his military service.  
Next, the examiner should opine whether any heart condition, to include supraventricular tachycardia/arrhythmia (SVT), sinus bradycardia with first degree block, and hypertensive heart disease, is at least as likely as not (a) caused by; or (b) aggravated (i.e. worsened beyond the normal progression of that disease) by the Veteran's inactive rheumatic fever.  If aggravation of any heart condition by the inactive rheumatic fever is found, the examiner must attempt to establish a baseline of severity of his heart condition prior to aggravation by rheumatic fever.  

Lastly, the examiner should opine whether any heart condition, to include supraventricular tachycardia/arrhythmia (SVT), sinus bradycardia with first degree block, and hypertensive heart disease, is at least as likely as not (a) caused by; or (b) aggravated (i.e. worsened beyond the normal progression of that disease) by the Veteran's valvular heart disease.  If aggravation of any heart condition by the valvular heart disease is found, the examiner must attempt to establish a baseline of severity of his heart condition prior to aggravation by his valvular heart disease.  

All findings must be reported in detail and all opinions must be accompanied by a clear rationale. 

4.  Following any additional indicated development, the AOJ should review the claims file and readjudicate the Veteran's claim of service connection for a heart condition other than valvular heart disease.  If the benefits on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


